"Winslow, J".
Our statute (sec. 1128a, Stats. 1898) prohibits, under penalty of a fine, the employment of a child under the age of fourteen years in any factory or workshop, except that, if a prescribed permit be obtained from the county judge, the employment of a child over twelve years of age is allowed. It appears by the complaint that the child who was injured in the present case was under twelve years of age, and received his injuries as the result of negligence on the part of the plaintiffs, and the question presented is whether the defendant’s policy of insurance covers the liability of the plaintiffs for such injuries.
There are but two clauses of the policy which are material to be considered upon this inquiry. They must, upon fa*211miliar principles, be construed together, and for convenience may properly be placed in juxtaposition. So placing them, the provisions in question are to the effect that the defendant insures the plaintiffs in a sum not exceeding $1,500 against liability on account of any injuries sustained by any •of plaintiffs’ employees resulting from an accident happening to such employee while engaged in the plaintiffs’ service in connection with the box factory, provided that, “ if any child is illegally employed on the work of the assured, •the company will not be liable for any injuries which may be thereby sustained or occasioned.” The question is, ”What do these clauses mean? The plaintiffs’ claim is that by these provisions the defendant insured the plaintiffs against liability for injuries to any employee, whether legally or illegally ■employed, except such injuries as were proximately caused by the illegality of the employment. Is this the proper construction of the contract?
In considering this question, it must be taken as certain .that the proviso as to the illegal employment of children was intended as a substantial limitation of the previous promise of indemnity, and not as an enlargement thereof. This is -self-evident. It is also unquestionable, as a legal proposition, that, in a case of a doubtful or ambiguous clause in a .contract, that construction should be given to it which will be in harmony with law, rather than a. construction which ■contemplates a violation thereof in order to give it effect. The clause in question is plainly an ambiguous one, and not happily expressed. In the popular and nontechnical sense, any injury happening to a boy under twelve years of age who is employed in a shop, or any injury happening to another employee on account of the boy’s negligence or youth, is an injury occasioned by the illegal employment of the boy. In other words the injury would not have resulted had the boy not been employed. But in the technical and strictly legal sense an injury happening to such a boy or to *212another employee through the agency of the boy is not “ occasioned ” by the illegal employment of the boy unless-the injury is the “proximate” result of the illegal employment. It is quite difficult to understand how the mere fact, of the illegality of the boy’s employment could be the proximate cause of any injury happening to the boy himself. It seems very evident that, if a boy less than twelve years of age is hurt by a defective machine, an unprotected shaft,, or through lack of necessary warning, the proximate cause of the injury will ordinarily be the negligent use of the defective machine, or the unprotected shaft, or the negligent failure to warn, and not the mere fact that the law prohibited his employment. Kutchera v. Goodwillie, 93 Wis. 448. We do not say that cases may not arise where an injury to such a boy may not be properly held to be proximately caused by the fact of the illegal employment, but certainly in the majority of cases of injury the proximate cause would undoubtedly consist in some act of negligence occurring after the employment and independent of the fact of its illegality. If this be so, then the construction which is insisted upon by the appellants renders the limitation of liability substantially no limitation, but, on the other hand, makes it an affirmative declaration of liability for injuries happening to a boy whose very presence as an employee in the shop is prohibited by law. In other words, the supposed limitation becomes in fact no limitation as respects injuries to the boy himself, but, rather, a promise of protection in case of the violation of law. The clause should be given a meaning in accordance with the evident intention, if the language used will reasonably admit of such a meaning; and it should be given a meaning which will harmonize with the policy of the statutes, rather than one which contemplates a violation of the statutes.
With these principles in view, we can entertain no doubt that the meaning of the clause in question which was in*213tended by the parties, and which should be given to it by the courts, is the popular meaning as distinguished from the purely technical legal meaning. So construed, all difficulties disappear. The clause becomes a substantial limitation, as undoubtedly intended by the parties; and it encourages no violation of law, but, rather, discourages it.
In this view of the case, it becomes unnecessary to consider the serious and perhaps doubtful question which was debated on the argument, namely, whether the clause in question would be void on the ground of public policy if given the construction claimed for it by appellants.
By the Court.— Judgment affirmed.
Babdeen, J., took no part.